Exhibit 10.47
                


        
EXECUTIVE OFFICER SEVERANCE AGREEMENT
This Executive Officer Severance Agreement (“Agreement”) is entered into as of
January 29, 2020, to be effective as of January 1, 2020 (the “Effective Date”),
by and between Tejon Ranch Co. (the “Company”) and Gregory S. Bielli
(“Executive”). Currently, Executive is employed by the Company as Chief
Executive Officer and President.
WHEREAS, the Company and Executive wish to formalize the circumstances under
which Severance Pay (as defined below) is to be made, in accordance with the
terms and conditions set forth in this Agreement.
NOW THEREFORE, in consideration of the mutual promises, covenants and conditions
set forth herein, the Company and Executive hereby agree as follows:
1.
TERM OF AGREEMENT

The term of this Agreement shall begin on the Effective Date and, unless earlier
terminated pursuant to the terms herein, shall continue through December 31,
2022 (“Term”).
2.
SEVERANCE PAY

In the event that during the Term the Executive’s employment is involuntarily
terminated by the Company Without Cause (as defined below), or voluntarily
terminated by Executive for Good Reason (as defined below), Executive shall be
entitled to the following compensation (“Severance Pay”):
a.Base Salary, Annual Incentive Compensation Continuation. The Company shall pay
Executive all accrued base salary, all accrued but unused vacation, all personal
paid leave, and any expense reimbursements then due and owing, and, in addition,
a lump sum cash payment comprised of the following amounts: (i) an amount equal
to eighteen (18) months of base salary as in effect at the time of Executive’s
termination; and (ii) an amount equal to eighteen (18) months of Executive’s the
target annual cash incentive under the Company’s Annual Incentive Compensation
Plan (or any successor plan), which items in “(i)” – “(iii)” shall be payable
within thirty (30) days following the Executive’s termination;
b.Restricted Stock Award Vesting. Any restricted stock awards that were
scheduled to vest during the calendar year of termination shall accelerate and
be deemed vested as of the date of termination; and
c.Benefit Continuation. The Company shall continue to pay its portion of
Executive’s medical benefits, under the same terms and payment percentages in
effect as of the date of Executive’s termination, for a period of eighteen (18)
months after Executive’s termination.
d.Release. As a condition to receiving any portion of Severance Pay (other than
accrued obligations), Executive shall be required to execute a general release
of all claims (other than claims for amounts required to be paid pursuant to
this Section 2) to be set forth in a separation agreement and general release
that is in a form and content similar to that used by Company for





--------------------------------------------------------------------------------

Exhibit 10.47
                


other executive and management level employees (such agreement shall also
address continuing confidentiality obligations, return of Company property and
related matters), and such release of claims must become effective and
irrevocable within thirty (30) days following Executive’s termination of
employment.
e.Defined Terms. The following defined terms shall have the meanings attributed
as follows:
1.
For purposes of this Agreement, a termination with “Cause” shall mean the
involuntary termination of Executive’s employment with the Company under this
Agreement during the Term for any of the following reasons: (i) Executive
commits a felony or other crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
materially breaches any material provision of this Agreement, which breach is
not cured within twenty (20) days after written notice to Executive from the
Company; (iv) Executive willfully refuses to implement or follow a lawful policy
or directive of the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally.

2.
For purposes of this Agreement, a termination “Without Cause” shall mean the
involuntary termination of Executive’s employment with the Company under this
Agreement during the Term by the Company for any reason other than a termination
(i) for Cause, (ii) Executive’s death, or (iii) Executive’s Disability.

3.
For purposes of this Agreement, “Disability” means that Executive has become
eligible for the Company’s long term disability benefits or if, in the sole
opinion of the Company, Executive is unable to carry out the responsibilities
and functions of the position held by Executive by reason of any physical or
mental impairment for more than ninety (90) consecutive days or more than one
hundred and twenty (120) days in any twelve-month period.

4.
For purposes of this Agreement, a voluntary termination by Executive for “Good
Reason” shall mean the voluntary termination of Executive’s employment with the
Company during the Term as a result of the occurrence of the following events:
(i) a material diminution in the Executive’s authority, duties or
responsibilities without Executive’s consent; or (ii) any material breach by the
Company of any material provision of this Agreement. For Executive to resign for
Good Reason: (A) Executive must notify the Company in writing within thirty (30)
days of the event constituting Good Reason; (B) the event must remain
uncorrected by the Company for fifteen (15) days following such notice (the
“Company Notice Period”); and (C) if






--------------------------------------------------------------------------------

Exhibit 10.47
                


the Company fails to correct the same during the Company Notice Period (as
determined by the Company and Executive, in each party’s reasonable judgment,
but both operating in good faith), then the termination must occur within
fifteen (15) days thereafter.
f.Limitations; No Change in “At-Will” Relationship. Severance Pay shall be
provided only for Without Cause termination by Company or Good Reason
termination by Executive during the Term. No Severance Pay shall be made in
connection with any other termination of Executive, including, without
limitation termination with Cause, or as a result of death or Disability.
Executive shall not be entitled to Severance Pay for voluntary resignation that
is without Good Reason. This Agreement does not alter the at-will employment
relationship between Company and Executive. The Company may terminate
Executive’s employment hereunder for “Cause” or “Without Cause” at any time,
subject to the terms of this Agreement and Executive may terminate employment
with the Company at any time with or without “Good Reason”.
3.
ASSIGNMENT

The rights afforded to Executive by this Agreement are personal to Executive,
and Executive shall have no right to assign and shall not assign or purport to
assign any rights under this Agreement.
4.
ENTIRE AGREEMENT

This Agreement is intended to be the final, complete, and exclusive statement of
the rights and duties of the Company and Executive with respect to Severance Pay
and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements, except for agreements specifically referenced herein.
Notwithstanding the prior sentence, the parties recognize that the Executive has
rights under that certain Amended and Restated Severance Agreement, dated
September 30, 2013, as amended by that First Amendment to the Amended and
Restated Severance Agreement, dated January, 2019 (collectively, the “2013
Agreement”) relating to the vesting of stock following a change in control (as
defined therein) of the Company, and upon such terms and conditions as are
provided in that agreement; the parties acknowledge and agree that this
Agreement does not supersede or replace the 2013 Agreement and that the two
agreements relate to separate matters. To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control. Any subsequent change in Executive’s duties, position,
or compensation shall not affect the validity or scope of this Agreement.
5.
AMENDMENT; WAIVER

This Agreement may not be amended or waived except by a writing signed by
Executive and by the Company. Failure to exercise any right under this Agreement
shall not constitute a waiver of such right. Any waiver of any breach of this
Agreement shall not operate as a waiver of any subsequent breaches.
6.
NOTICES






--------------------------------------------------------------------------------

Exhibit 10.47
                


All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.
Company’s Notice Address:            Executive’s Notice Address:
Tejon Ranch Company            Gregory S. Bielli
P.O. Box 1000                    P.O. Box 1000
4436 Lebec Road                4436 Lebec Road
Lebec, CA 93243                Lebec, CA 93243


7.
SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.
8.
TAX TREATMENT

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings and any other withholdings required by any
applicable jurisdiction.
9.
GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
10.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.
[Agreement continues on next page.]





--------------------------------------------------------------------------------

Exhibit 10.47
                






11.
AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.


TEJON RANCH CO.            EXECUTIVE:


By:    /s/ Allen E. Lyda            By: /s/ Gregory S. Bielli
Name:    Allen E. Lyda                 Gregory S. Bielli
Its:    Executive Vice President,
Chief Operating Officer


Date: January 29, 2020            Date: January 29, 2020



